                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

CLIFFORD THORNTON,                         )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )      1:19-cv-00047-LEW
                                           )
                                           )
RANDALL LIBERTY,                           )
                                           )
              Respondent                   )


             RECOMMENDED DECISION ON 28 U.S.C. § 2254 PETITION

       In this action, Petitioner Clifford Thornton, pursuant to 28 U.S.C. § 2254, seeks

relief from a state court conviction and sentence. (Petition, ECF No. 1.) Petitioner asserts

that his trial counsel was ineffective because he declined to strike specific jurors,

inadequately impeached the prosecution’s main witness, and did not sufficiently

investigate the matter to ensure he had the necessary pretrial discovery. (Id.) The State

argues that Petitioner failed to exhaust his state remedy before the Maine Supreme Judicial

Court and that the state postconviction court properly denied his claims. (Response, ECF

No. 4.) The State thus asks the Court to dismiss the petition.

       After a review of the section 2254 petition, the State’s request for dismissal, and the

record, I recommend the Court grant the State’s request and dismiss the petition.

                 FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       In November 2013, Petitioner was tried before a jury on one count of gross sexual

assault, two counts of Class C unlawful sexual contact, and six counts of Class B unlawful

sexual contact; the allegations involved incidents with three young females occurring
between 1996 and 2008. (State v. Thornton, Me. Super. Ct., Was. Cty., No. MACSC-CR-

2011-00181, Trial Docket Record at 1, 7; Indictment at 1 – 3.) The jury returned not guilty

verdicts on three charges, all corresponding to two of the females; the jury returned guilty

verdicts on the remaining six charges corresponding to the third female. (Id.) In February

2014, the state court sentenced Petitioner to a 10-year term of imprisonment with all but

six years suspended, to be followed by a 12-year period of probation on one of the counts,

with concurrent 3-year terms of imprisonment on the remaining five counts. (Trial Docket

Record at 7 – 9; Judgment and Commitment at 1.)

       Petitioner sought leave to appeal from his sentence and filed a direct appeal of the

convictions. (Trial Docket Record at 10.) In June 2014, the Sentence Review Panel denied

Petitioner’s application for leave to appeal his sentence. (State v. Thornton, Me. Sent. Rev.

Pan., No. SRP-14-66, Order Denying Leave to Appeal.) In February 2015, the Supreme

Judicial Court, sitting as the Law Court, affirmed the judgment of conviction. State v.

Thornton, 2015 ME 15, 111 A.3d 31.

       In April 2015, Petitioner filed a state petition for postconviction relief. (Thornton

v. State, Me. Super. Ct., Was. Cty., No. MACSC-CR-2015-0064, Postconviction Docket

Record at 1.) After an evidentiary hearing in June 2017, the Superior Court denied the

petition. (Id. at 2 – 3; Decision at 1, 12.) In December 2017, Petitioner sought a certificate

of probable cause to appeal from the postconviction decision, but the Supreme Judicial

Court denied a certificate of probable cause in January 2018. (Postconviction Docket

Record at 3.)



                                              2
          On January 28, 2019, Petitioner filed his §2254 petition with this Court. (Petition,

ECF No. 1)

                                                 DISCUSSION

A.        Legal Standards

          Pursuant to 28 U.S.C. § 2254(a), a person in custody pursuant to the judgment of a

state court may apply to a federal district court for writ of habeas corpus “only on the

ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.”

          Absent circumstances not relevant to Petitioner’s case, a petitioner is required to

exhaust available state court remedies before he seeks federal habeas review. 28 U.S.C.

§ 2254(b), (c).1 “Before seeking a federal writ of habeas corpus, a state prisoner must


1
    Title 28 U.S.C. § 2254(b) and (c) address exhaustion and state:

              (b)(1) An application for a writ of habeas corpus on behalf of a person in custody
              pursuant to the judgment of a State court shall not be granted unless it appears that—

                  (A) the applicant has exhausted the remedies available in the courts of the State;
                      or

                  (B) (i) there is an absence of available State corrective process; or

                  (ii) circumstances exist that render such process ineffective to protect the rights of
                  the applicant.

              (2) An application for a writ of habeas corpus may be denied on the merits,
              notwithstanding the failure of the applicant to exhaust the remedies available in the
              courts of the State.

              (3) A State shall not be deemed to have waived the exhaustion requirement or be
              estopped from reliance upon the requirement unless the State, through counsel,
              expressly waives the requirement.

              (c) An applicant shall not be deemed to have exhausted the remedies available in the
              courts of the State, within the meaning of this section, if he has the right under the law
              of the State to raise, by any available procedure, the question presented.

                                                        3
exhaust available state remedies, 28 U.S.C. § 2254(b)(1), thereby giving the State the

‘opportunity to pass upon and correct’ alleged violations of its prisoners’ federal rights.”

Baldwin v. Reese, 541 U.S. 27, 29 (2004) (quoting Duncan v. Henry, 513 U.S. 364, 365

(1995) (per curiam)) (quotation marks omitted).                   In Baldwin, the Court noted that

“[t]o provide the State with the necessary ‘opportunity,’ the prisoner must ‘fairly present’

his claim in each appropriate state court (including a state supreme court with powers of

discretionary review), thereby alerting that court to the federal nature of the claim.” Id.

(quoting Duncan, 513 U.S. at 365–66).

        To exhaust a claim fully in state court in Maine, a petitioner must request

discretionary review by the Law Court. See 15 M.R.S. § 2131. The Supreme Court has

held that a procedural default bars federal review absent a demonstration of cause for the

default and prejudice to the petitioner:

        In all cases in which a state prisoner has defaulted his federal claims in state
        court pursuant to an independent and adequate state procedural rule, federal
        habeas review of the claims is barred unless the prisoner can demonstrate
        cause for the default and actual prejudice as a result of the alleged violation
        of federal law, or demonstrate that failure to consider the claims will result
        in a fundamental miscarriage of justice.

Coleman v. Thompson, 501 U.S. 722, 750 (1991).2

        In Martinez v. Ryan, 566 U.S. 1 (2012), the Supreme Court recognized a “narrow

exception” to its holding in Coleman, based on equity, not constitutional law: “Inadequate




2
 Procedural default is a judicial doctrine “related to the statutory requirement that a habeas petitioner must
exhaust any available state-court remedies before bringing a federal petition.” Lovins v. Parker, 712 F.3d
283, 294 (6th Cir. 2013) (citing 28 U.S.C. § 2254(b), (c)).


                                                      4
assistance of counsel at initial-review collateral proceedings may establish cause for a

prisoner’s procedural default of a claim of ineffective assistance at trial.” 566 U.S. at 9,

16. However, when the procedural default relates to post-conviction counsel’s actions at

the discretionary-review stage rather than at the initial-review stage of the collateral

proceedings, habeas relief is not available:

          The holding in this case does not concern attorney errors in other kinds of
          proceedings, including appeals from initial-review collateral proceedings,
          second or successive collateral proceedings, and petitions for discretionary
          review in a State’s appellate courts. It does not extend to attorney errors in
          any proceeding beyond the first occasion the State allows a prisoner to raise
          a claim of ineffective assistance at trial . . . .

Martinez, 566 U.S. at 16 (citations omitted).

          As to federal habeas claims that were adjudicated on the merits in state court, the

federal court may not grant relief unless (1) the state court decision was contrary to, or an

unreasonable application of, federal law, as determined by the Supreme Court, pursuant to

28 U.S.C. § 2254(d)(1); or (2) the decision was based on an unreasonable determination of

the facts, pursuant to section 2254(d)(2).3




3
    Title 28 U.S.C. § 2254(d) provides:

          An application for a writ of habeas corpus on behalf of a person in custody pursuant to the
          judgment of a State court shall not be granted with respect to any claim that was adjudicated
          on the merits in State court proceedings unless the adjudication of the claim−

          (1)      resulted in a decision that was contrary to, or involved an unreasonable application
          of, clearly established Federal law, as determined by the Supreme Court of the United
          States; or

          (2)      resulted in a decision that was based on an unreasonable determination of the facts
          in light of the evidence presented in the State court proceeding.

                                                       5
        As to review of a state court decision under section 2254(d)(1), “[i]t is settled that a

federal habeas court may overturn a state court’s application of federal law only if it is so

erroneous that ‘there is no possibility fairminded jurists could disagree that the state court’s

decision conflicts with this Court’s precedents.’” Nevada v. Jackson, 569 U.S. 505, 508-

09 (2013) (per curiam) (quoting Harrington v. Richter, 562 U.S. 86, 102 (2011)). “A state

court must be granted a deference and latitude that are not in operation when the case

involves review under the [Strickland v. Washington, 466 U.S. 668 (1984)] standard

itself.” Harrington, 562 U.S. at 101. Claims of ineffective assistance of counsel are thus

subject to a “‘doubly deferential’” standard of review, in deference to both the state court

and defense counsel. Woods v. Etherton, --- U.S. ---, ---, 136 S. Ct. 1149, 1151

(2016) (per curiam) (quoting Cullen v. Pinholster, 563 U.S. 170, 190 (2011)). State court

determinations of fact “shall be presumed to be correct,” and “[t]he applicant shall have

the burden of rebutting the presumption of correctness by clear and convincing evidence.”

28 U.S.C. § 2254(e)(1).4

4
  The decision under review in this case is the Law Court’s order denying a certificate of probable cause,
because the Law Court’s decision is the final state court adjudication on the merits. See Greene v.
Fisher, --- U.S. ---, ---, 132 S. Ct. 38, 45 (2011) (noting that the last state-court adjudication on the merits
of the petitioner’s constitutional claim occurred on direct appeal to the state’s supreme court); Clements v.
Clark, 592 F.3d 45, 52 (1st Cir. 2010) (“A matter is ‘adjudicated on the merits’ if there is a ‘decision finally
resolving the parties’ claims, with res judicata effect, that is based on the substance of the claim advanced,
rather than on a procedural, or other, ground.’”) (quoting Teti v. Bender, 507 F.3d 50, 56-57 (1st Cir. 2007)).

However, because the Law Court’s order did not explain the Court’s reasoning for denying a certificate of
probable cause, the federal court may consider the trial court’s decision:

        We hold that the federal court should “look through” the unexplained decision to the last
        related state-court decision that does provide a relevant rationale. It should then presume
        that the unexplained decision adopted the same reasoning.

        Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018) (noting the state may rebut the presumption).


                                                       6
       In Strickland, the Supreme Court set forth the relevant Sixth Amendment standard

by which claims of ineffective assistance based on counsel’s errors are evaluated on the

merits; Strickland requires a petitioner to demonstrate that “counsel’s representation fell

below an objective standard of reasonableness,” and that “there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different. A reasonable probability is a probability sufficient to undermine confidence in

the outcome.”    Strickland, 466 U.S. at 688, 694.       A court need not “address both

components of the inquiry if the defendant makes an insufficient showing on one.” Id.

at 697. A court presumes “that counsel has ‘rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment.’” Companonio

v. O’Brien, 672 F.3d 101, 110 (1st Cir. 2012) (quoting Strickland, 466 U.S. at 690).

       A court considers “the totality of the evidence,” and “a verdict or conclusion only

weakly supported by the record is more likely to have been affected by errors than one with

overwhelming record support.” Strickland, 466 U.S. at 695-96. “[T]he ultimate focus of

inquiry must be on the fundamental fairness of the proceeding whose result is being

challenged.” Id. at 696.

B.     Ineffective Assistance of Counsel Claims

       1.     Juror Bias

       Petitioner maintains that his trial counsel was ineffective because he did not

adequately challenge or strike two jurors. During the state postconviction proceeding,

Petitioner alleged that one juror had previously worked in the State prosecutor’s office and

had encouraged a witness through certain gestures (i.e., winks and nods) during the trial;

                                             7
Petitioner also claimed that the husband of another juror had financially supported a

domestic violence advocacy organization in the past.5 (Thornton v. State, Me. Super. Ct.,

Was. Cty., No. MACSC-CR-2015-0064, Amended Petition at 2; Postconviction Appeal

Memorandum at 2 – 3; Postconviction Transcript at 29 – 38.) The state postconviction

court rejected Petitioner’s argument, pointing out that trial counsel challenged one of the

jurors for cause, which objection was overruled, and that Petitioner failed to demonstrate

that counsel erred when, in the exercise of Petitioner’s preemptory challenge, counsel did

not strike the juror. (Postconviction Decision at 4.) The state postconviction court also

found the testimony about “winks or nods” to be “entirely self-serving and inherently

unreliable.” (Id. at 5.) The court further found the evidence regarding the alleged activities

of the juror’s husband to be insufficient to establish bias that required further action from

counsel. (Id.)

        Petitioner’s argument regarding juror bias is barred because he did not maintain the

claim in his discretionary appeal to the Maine Supreme Judicial Court. Petitioner made

two principal arguments at the final stage of the state proceedings, neither of which

concerned juror bias or involved the allegations Petitioner made regarding the two jurors.

(Postconviction Appeal Memorandum at 3 – 10.) The only mention of the juror issue in

the request for a certificate of probable cause was a brief and nonspecific mention of “bias”

in Petitioner’s summation of the trial and procedural history:

        The trial was close, however. Mr. Thornton stood accused by three different
        young women, and was acquitted as to two of them. The jury found Mr.

5
 Petitioner also originally alleged that one of the jurors had a relationship with the victim and principal
witness’s father, and later alleged that one of the jurors exhibited bias by later attending his sentencing.

                                                     8
        Thornton not guilty as to the allegations brought by those two witnesses even
        though two different jurors participated in the trial despite displaying
        evidence of bias, and sufficient interest to return to court unbidden to attend
        Mr. Thornton’s sentencing. That even those two jurors voted to acquit Mr.
        Thornton with respect to two of three accusers, spotlights the momentum the
        defense generated at trial.

(Id. at 2.)

        The passing reference to juror bias—without any mention of trial counsel,

Strickland, or any other indication that the alleged bias supported a federal claim—was

insufficient to alert the Supreme Judicial Court that Petitioner was asserting a federal claim

concerning the two jurors. See Baldwin, 541 U.S. at 32 (“We consequently hold that

ordinarily a state prisoner does not ‘fairly present’ a claim to a state court if that court must

read beyond a petition or a brief (or a similar document) that does not alert it to the presence

of a federal claim in order to find material, such as a lower court opinion in the case, that

does so”).

        Even if Petitioner had fully exhausted the juror bias claim, the claim would fail on

the merits. The state postconviction court reasonably explained why the evidence of bias

from a juror’s work experience more than ten years earlier and the activities of another

juror’s spouse were insufficient to establish juror bias demanding further action by counsel.

Petitioner has not cited any legal authority to suggest otherwise. In addition, the state

court’s decision to reject Petitioner’s otherwise unsupported allegations about a juror’s

behavior in the courtroom was not an unreasonable determination of the facts. Given the

supportable findings by the court, Petitioner has not demonstrated and cannot demonstrate

that trial counsel’s performance was ineffective under Strickland.


                                               9
        2.      Impeachment Evidence

        Petitioner asserts that trial counsel was ineffective because he failed to impeach

adequately the testimony of the victim, who was the main prosecution witness.6 The state

court concluded that trial counsel’s decisions were reasonable, rejecting each of

Petitioner’s arguments concerning impeachment evidence. (Postconviction Decision at 6

– 12.) For example, Petitioner argued that trial counsel failed to call at trial several

witnesses who claimed to hear the victim recant her accusations; the state court, after

determining that the evidence was hearsay, found that trial counsel did investigate the issue

and reasonably declined to pursue the recantation argument because the witnesses indicated

that Petitioner’s wife had “put them up to” making false reports of recantation. (Id. at 10

– 12.) Petitioner also pointed to counsel’s failure to admit as evidence at trial a card from

the victim to Petitioner. Petitioner wanted to use the card to demonstrate that the victim

had expressed affection for or was at ease with Petitioner during the time or after the time

the victim said the incidents of which Petitioner was accused occurred. The Court excluded

the card because trial counsel did not disclose it before trial. The state court, however,

supportably determined that Petitioner was not prejudiced by the exclusion because the

record included other evidence that allowed Petitioner to demonstrate the point. (Id. at 8 –

10.)


6
  The State asserts that Plaintiff is barred from asserting this ground because he failed to exhaust the
available state remedies. Petitioner did not present trial counsel’s impeachment decisions as a numbered
argument in his brief to the Maine Supreme Judicial Court. Nevertheless, Petitioner included nearly two
pages of description concerning the impeachment evidence “asserting each as an element of his claim that
trial counsel provided inadequate representation.” (Postconviction Appeal Memorandum at 6 – 7.)
Petitioner’s assertions were sufficient to fairly present the federal claim to the Maine Supreme Judicial
Court.

                                                   10
        Petitioner also maintained that trial counsel could have called additional witnesses

to contradict certain aspects of the victim’s testimony, including the victim’s testimony

about the timing and locations of certain incidents. The state court supportably ruled that

the testimony of at least one of the additional witnesses was consistent with, not

inconsistent with, the victim’s testimony. (Id. at 6 – 8.)

        As to Petitioner’s remaining arguments, Petitioner did not establish prejudice within

the meaning of Strickland because it is improbable that the alleged inconsistencies would

have made a difference in the jury’s findings.7 Accordingly, the state court’s decision was

not contrary to or an unreasonable application of Strickland and its progeny.

        3.       Pretrial Preparation

        Petitioner contends his trial counsel was not adequately prepared for trial and did

not property conduct pretrial discovery.8 If a “lawyer neither investigate[s]” nor makes “a

reasonable decision not to investigate[ ] the State’s case through discovery,” it can amount

to “a complete lack of pretrial preparation,” undermining “the reliability of the adversarial


7
  Two of the asserted inconsistencies in the victim’s testimony involved the manufacturing dates of a
desktop computer and a Jeep Wrangler. The victim testified that the Wrangler incident occurred when the
vehicle was “fairly new” and “probably” occurred “before the age of 16,” which was in March 2009. (Trial
Transcript Day 2 at 65, 126; see also id. at 119 (discussing the incident when she was around 16 or 17.))
The purported impeachment evidence showed that the Wrangler was a 2008 model. That evidence was not
inconsistent with the victim’s testimony. One of the other two alleged victims claimed to have been forced
to view a nude photograph on the computer, but the victim in question simply testified about a photograph
being taken of her. (Id. at 87 – 88.) There is no inconsistency, therefore, between this victim’s testimony
about a photograph being taken (presumably before 2008) and a 2008 manufacturing date for the computer.
8
  The State asserts that this ground is barred for failing to exhaust state remedies. Petitioner did not present
trial counsel’s pretrial investigation and discovery efforts as a numbered argument in his brief to the Maine
Supreme Judicial Court. Nevertheless, as with the certain portions of Petitioner’s second ground for relief
regarding investigation of the victim’s supposed recantation, Petitioner included numerous citations
summarizing a lawyer’s duty to conduct pretrial investigations. (Postconviction Appeal Memorandum at
9.) Petitioner’s assertions were sufficient to fairly present the federal claim to the Maine Supreme Judicial
Court.

                                                      11
process.” Kimmelman v. Morrison, 477 U.S. 365, 385 (1986). The record establishes that

trial counsel conducted an adequate investigation, including in the conduct of pretrial

discovery.

      In support of his argument, Petitioner cites a written statement of a witness, which

statement was missing a page when the State disclosed it to defense counsel and caused

defense counsel to question the witness briefly based on the impression that the witness

was testifying inconsistently with the prior statement; counsel, however, abandoned the

line of questioning after recognizing the statement was missing a page. (Trial Transcript

Day 2 at 120 – 126.) The failure to recognize the statement was missing a page earlier did

not fall below the “reasonable competence” demanded of defense counsel. See Yarborough

v. Gentry, 540 U.S. 1, 8 (2003). Petitioner also cannot show prejudice from the failure to

discover the discrepancy before trial because the missing page appears to have supported,

rather than undermined, the witness’s testimony.

                                      CONCLUSION

      Based on the foregoing analysis, an evidentiary hearing is not warranted under

Rule 8 of the Rules Governing Section 2254 Cases. I recommend the Court dismiss

Petitioner’s petition for habeas relief under 28 U.S.C. § 2254, and that the Court deny a

certificate of appealability pursuant to Rule 11 of the Rules Governing Section 2254 Cases

because there is no substantial showing of the denial of a constitutional right within

the meaning of 28 U.S.C. § 2253(c)(2).




                                           12
                                   NOTICE

        A party may file objections to those specified portions of a magistrate
judge’s report or proposed findings or recommended decisions entered
pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
court is sought, together with a supporting memorandum within fourteen (14)
days of being served with a copy thereof. A responsive memorandum shall
be filed within fourteen (14) days after the filing of the objection.

       Failure to file a timely objection shall constitute a waiver of the right
to de novo review by the district court and to appeal the district court’s order.


                                            /s/ John C. Nivison
                                            U.S. Magistrate Judge

Dated this 18th day of September, 2019.




                                       13
